UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4650


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL LAMAR DUNN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:16-cr-00108-FL-1)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Raymond C. Tarlton, TARLTON POLK, PLLC, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Lamar Dunn pled guilty, pursuant to a written plea agreement, to

possession with intent to distribute 28 grams or more of cocaine base (crack), 500 grams

or more of cocaine, and a quantity of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) (2012). The district court imposed a below-Guidelines sentence. On appeal,

Dunn’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the Government breached the plea agreement in its sentencing

arguments and whether the district court imposed an unreasonable sentence.               The

Government has moved to dismiss Dunn’s appeal based upon a waiver of appellate rights

in his plea agreement.

       To the extent counsel argues that the Government breached the plea agreement in

its sentencing arguments, we disagree. “[W]e will not hold the Government to promises

that it did not actually make in the plea agreement, for neither party is obligated to provide

more than is specified in the agreement itself.” United States v. Obey, 790 F.3d 545, 547

(4th Cir. 2015) (internal quotation marks omitted).

       Our review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing leads us to conclude that the appeal waiver contained in Dunn’s plea agreement is

valid, as he entered it knowingly and intelligently. See United States v. Manigan, 592 F.3d
621, 627 (4th Cir. 2010). Dunn waived the right to appeal his conviction and sentence,

including any issue related to the establishment of the Guidelines range, reserving only the

right to appeal from a sentence in excess of the applicable advisory Guidelines range.



                                              2
Accordingly, we grant the Government’s motion to dismiss in part and dismiss the appeal

as to any issues within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal that are outside the scope of the appeal waiver or

are not waivable by law. Accordingly, we dismiss the appeal in part and affirm the district

court’s judgment as to any issue not precluded by the appeal waiver. This court requires

that counsel inform Dunn, in writing, of the right to petition the Supreme Court of the

United States for further review. If Dunn requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Dunn.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                             3